Case 2:20-cv-02589-DMG-MRW Document 1 Filed 03/19/20 Page 1 of 8 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
  4     Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  5     (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
  6
        Attorneys for Plaintiff
  7
  8
  9                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        Orland Sylve,                            Case No.
 12
                  Plaintiff,
 13                                              Complaint For Damages And
          v.                                     Injunctive Relief For Violations
 14                                              Of: American’s With Disabilities
        Omninet Pacific Pointe, LP, a            Act; Unruh Civil Rights Act
 15     Delaware Limited Partnership;
        Paradise Restaurant & Bar Inc., a
 16     California Corporation; and
        Does 1-10,
 17
                  Defendants.
 18
 19
            Plaintiff Orland Sylve complains of Omninet Pacific Pointe, LP, a
 20
      Delaware Limited Partnership; Paradise Restaurant & Bar Inc., a California
 21
      Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
 22
 23
 24     PARTIES:
 25     1. Plaintiff is a California resident with physical disabilities. He is a
 26   quadriplegic who cannot walk and who uses a wheelchair for mobility.
 27     2. Defendant Omninet Pacific Pointe, LP owned the real property located
 28   at or about 899 W. 190th Street, Los Angeles, California, in January 2020.


                                            1

      Complaint
Case 2:20-cv-02589-DMG-MRW Document 1 Filed 03/19/20 Page 2 of 8 Page ID #:2




  1     3. Defendant Omninet Pacific Pointe, LP owns the real property located at
  2   or about 899 W. 190th Street, Los Angeles, California, currently.
  3     4. Defendant Paradise Restaurant & Bar Inc. owned Paradise L.A. located
  4   at or about 899 W. 190th Street, Los Angeles, California, in January 2020.
  5     5. Defendant Paradise Restaurant & Bar Inc. owns Paradise L.A.
  6   (“Restaurant”) located at or about 899 W. 190th Street, Los Angeles,
  7   California, currently.
  8     6. Plaintiff does not know the true names of Defendants, their business
  9   capacities, their ownership connection to the property and business, or their
 10   relative responsibilities in causing the access violations herein complained of,
 11   and alleges a joint venture and common enterprise by all such Defendants.
 12   Plaintiff is informed and believes that each of the Defendants herein,
 13   including Does 1 through 10, inclusive, is responsible in some capacity for the
 14   events herein alleged, or is a necessary party for obtaining appropriate relief.
 15   Plaintiff will seek leave to amend when the true names, capacities,
 16   connections, and responsibilities of the Defendants and Does 1 through 10,
 17   inclusive, are ascertained.
 18
 19     JURISDICTION & VENUE:
 20     7. The Court has subject matter jurisdiction over the action pursuant to 28
 21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 24   of action, arising from the same nucleus of operative facts and arising out of
 25   the same transactions, is also brought under California’s Unruh Civil Rights
 26   Act, which act expressly incorporates the Americans with Disabilities Act.
 27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 28   founded on the fact that the real property which is the subject of this action is


                                             2

      Complaint
Case 2:20-cv-02589-DMG-MRW Document 1 Filed 03/19/20 Page 3 of 8 Page ID #:3




  1   located in this district and that Plaintiff's cause of action arose in this district.
  2
  3
  4     FACTUAL ALLEGATIONS:
  5     10. Plaintiff went to the Restaurant in January 2020 with the intention to
  6   avail himself of its goods, motivated in part to determine if the defendants
  7   comply with the disability access laws.
  8     11. The Restaurant is facility open to the public, a place of public
  9   accommodation, and a business establishment.
 10     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 11   to provide wheelchair accessible dining surfaces in conformance with the ADA
 12   Standards as it relates to wheelchair users like the plaintiff.
 13     13. On information and belief, the defendants currently fail to provide
 14   wheelchair accessible dining surfaces.
 15     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 16   provide wheelchair accessible paths of travel inside the Restaurant in
 17   conformance with the ADA Standards as it relates to wheelchair users like the
 18   plaintiff.
 19     15. On information and belief, the defendants currently fail to provide
 20   wheelchair accessible paths of travel inside the Restaurant.
 21     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 22   personally encountered these barriers.
 23     17. As a wheelchair user, the plaintiff benefits from and is entitled to use
 24   wheelchair accessible facilities. By failing to provide accessible facilities, the
 25   defendants denied the plaintiff full and equal access.
 26     18. The failure to provide accessible facilities created difficulty and
 27   discomfort for the Plaintiff.
 28     19. Even though the plaintiff did not confront the barriers, on information


                                                3

      Complaint
Case 2:20-cv-02589-DMG-MRW Document 1 Filed 03/19/20 Page 4 of 8 Page ID #:4




  1   and belief the defendants currently fail to provide wheelchair accessible
  2   restrooms. Plaintiff seeks to have these barriers removed as they relate to and
  3   impact his disability.
  4     20. The defendants have failed to maintain in working and useable
  5   conditions those features required to provide ready access to persons with
  6   disabilities.
  7     21. The barriers identified above are easily removed without much
  8   difficulty or expense. They are the types of barriers identified by the
  9   Department of Justice as presumably readily achievable to remove and, in fact,
 10   these barriers are readily achievable to remove. Moreover, there are numerous
 11   alternative accommodations that could be made to provide a greater level of
 12   access if complete removal were not achievable.
 13     22. Plaintiff will return to the Restaurant to avail himself of its goods and to
 14   determine compliance with the disability access laws once it is represented to
 15   him that the Restaurant and its facilities are accessible. Plaintiff is currently
 16   deterred from doing so because of his knowledge of the existing barriers and
 17   his uncertainty about the existence of yet other barriers on the site. If the
 18   barriers are not removed, the plaintiff will face unlawful and discriminatory
 19   barriers again.
 20     23. Given the obvious and blatant nature of the barriers and violations
 21   alleged herein, the plaintiff alleges, on information and belief, that there are
 22   other violations and barriers on the site that relate to his disability. Plaintiff will
 23   amend the complaint, to provide proper notice regarding the scope of this
 24   lawsuit, once he conducts a site inspection. However, please be on notice that
 25   the plaintiff seeks to have all barriers related to his disability remedied. See
 26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 27   encounters one barrier at a site, he can sue to have all barriers that relate to his
 28   disability removed regardless of whether he personally encountered them).


                                                4

      Complaint
Case 2:20-cv-02589-DMG-MRW Document 1 Filed 03/19/20 Page 5 of 8 Page ID #:5




  1
  2   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  3   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  4   Defendants.) (42 U.S.C. section 12101, et seq.)
  5     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  6   again herein, the allegations contained in all prior paragraphs of this
  7   complaint.
  8     25. Under the ADA, it is an act of discrimination to fail to ensure that the
  9   privileges, advantages, accommodations, facilities, goods and services of any
 10   place of public accommodation is offered on a full and equal basis by anyone
 11   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 12   § 12182(a). Discrimination is defined, inter alia, as follows:
 13            a. A failure to make reasonable modifications in policies, practices,
 14                or procedures, when such modifications are necessary to afford
 15                goods,    services,    facilities,   privileges,    advantages,   or
 16                accommodations to individuals with disabilities, unless the
 17                accommodation would work a fundamental alteration of those
 18                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 19            b. A failure to remove architectural barriers where such removal is
 20                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 21                defined by reference to the ADA Standards.
 22            c. A failure to make alterations in such a manner that, to the
 23                maximum extent feasible, the altered portions of the facility are
 24                readily accessible to and usable by individuals with disabilities,
 25                including individuals who use wheelchairs or to ensure that, to the
 26                maximum extent feasible, the path of travel to the altered area and
 27                the bathrooms, telephones, and drinking fountains serving the
 28                altered area, are readily accessible to and usable by individuals


                                              5

      Complaint
Case 2:20-cv-02589-DMG-MRW Document 1 Filed 03/19/20 Page 6 of 8 Page ID #:6




  1                with disabilities. 42 U.S.C. § 12183(a)(2).
  2     26. When a business provides facilities such as dining surfaces, it must
  3   provide accessible dining surfaces.
  4     27. Here, accessible dining surfaces have not been provided.
  5     28. When a business provides paths of travel, it must provide accessible
  6   paths of travel.
  7     29. Here, accessible paths of travel have not been provided.
  8     30. When a business provides facilities such as restrooms, it must provide
  9   accessible restrooms.
 10     31. Here, accessible restrooms have not been provided.
 11     32. The Safe Harbor provisions of the 2010 Standards are not applicable
 12   here because the conditions challenged in this lawsuit do not comply with the
 13   1991 Standards.
 14     33. A public accommodation must maintain in operable working condition
 15   those features of its facilities and equipment that are required to be readily
 16   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 17     34. Here, the failure to ensure that the accessible facilities were available
 18   and ready to be used by the plaintiff is a violation of the law.
 19
 20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 22   Code § 51-53.)
 23     35. Plaintiff repleads and incorporates by reference, as if fully set forth
 24   again herein, the allegations contained in all prior paragraphs of this
 25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 26   that persons with disabilities are entitled to full and equal accommodations,
 27   advantages, facilities, privileges, or services in all business establishment of
 28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                              6

      Complaint
Case 2:20-cv-02589-DMG-MRW Document 1 Filed 03/19/20 Page 7 of 8 Page ID #:7




  1   Civ. Code §51(b).
  2      36. The Unruh Act provides that a violation of the ADA is a violation of the
  3   Unruh Act. Cal. Civ. Code, § 51(f).
  4      37. Defendants’ acts and omissions, as herein alleged, have violated the
  5   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  6   rights to full and equal use of the accommodations, advantages, facilities,
  7   privileges, or services offered.
  8      38. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  9   discomfort or embarrassment for the plaintiff, the defendants are also each
 10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 11   (c).)
 12
 13             PRAYER:
 14             Wherefore, Plaintiff prays that this Court award damages and provide
 15   relief as follows:
 16           1. For injunctive relief, compelling Defendants to comply with the
 17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 18   plaintiff is not invoking section 55 of the California Civil Code and is not
 19   seeking injunctive relief under the Disabled Persons Act at all.
 20           2. Damages under the Unruh Civil Rights Act, which provides for actual
 21   damages and a statutory minimum of $4,000 for each offense.
 22           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 23   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 24
 25
 26
 27
 28


                                                 7

      Complaint
Case 2:20-cv-02589-DMG-MRW Document 1 Filed 03/19/20 Page 8 of 8 Page ID #:8




  1   Dated: March 10, 2020             CENTER FOR DISABILITY ACCESS
  2
                                        By:
  3
  4                                     _____________________________
  5                                     Russell Handy, Esq.
                                        Attorney for plaintiff
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                        8

      Complaint
